DAVID GAULTNEY, Justice,
dissenting.
A county court found that the mother is totally incapacitated because of a mental deficiency (which the county court judge described as “mental retardation and bipolar disorder”), and the county court appointed a guardian over the mother’s person and estate. The county court found that the mother’s impaired judgment and abilities were “evidenced by recurrent acts showing lack of self-care and ability to manage, her own person and financial affairs without full-time institutional care and assistance for a period of 6 months prior to this order,” and that this “condition is not established by mere isolated instances of negligence or bad judgment.” The Department’s examining psychologist reported seven months earlier that the mother could read only at a second grade level. He was unable to perform two tests because of her “low reading levels.”
The legal effect of the county court’s order is an issue of law. The jury was not entitled to give that court order whatever little weight the jury deemed appropriate. When the relinquishment affidavit was offered into evidence, the mother and the grandmother objected that there had been “no showing that [the mother] was competent” when the affidavit was signed, and *414“no showing that she had a guardian to advise her” at that time. That objection should have been sustained. Given the lack of legally sufficient evidence that her mental capacity was different two months before the county court’s guardianship order was signed, the jury’s finding — that the relinquishment affidavit was “knowingly and intelligently” executed two months earlier — conflicts with the county court’s findings and should be set aside. The Family Code provides a ground for involuntary termination when a mental deficiency renders a parent unable to provide for the needs of a child.1 The Department did not pursue that ground. The grounds the Department did assert against the mother are not supported by clear and convincing evidence.
The father did not receive proper notices, and counsel was not appointed to represent him. When he filed his answer, the Department was provided with addresses to notify him, and with knowledge that he was not represented by counsel. The answer he filed stated that the attorney who helped him prepare the pleading did not represent him. The trial court made specific findings that the father was not notified of hearings held before trial. The father testified he received no notice in the mail. The father was entitled to appointed counsel and to proper notice of the trial. He had no counsel. Under the circumstances, the Department should have alerted the trial court to the need to appoint counsel for the father, and of the lack of proper notice of trial. Instead, the Department served the father with a subpoena to appear at trial and, not surprisingly, the father appeared without counsel.
The grandmother’s claim is dependent on the result of the Department’s case against the parents. We should reverse the judgment and remand the case for proceedings that comply with due process and the Family Code.

. See Tex. Fam.Code Ann. § 161.003 (West 2008).